DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2015-256634 filed December 28, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP2016/087279 filed December 4, 2016.
Claim Status
Claims 1 and 6 are amended. Claims 1-20 are pending. Claims 6-8 and 20 are withdrawn. Claims 1-5 and 9-19 are under examination with claims 1-3, 5, 9, 13, 14, and 16 being rejected and claims 4, 10-12, 15, and 17-19 being objected to.
Response to Arguments
Applicant's arguments filed March 24, 2021 with respect to the rejection of claim 1 over Zaizen ‘475 have been fully considered but they are not persuasive.
Zaizen ‘475
The applicant argues hindsight because Zaizen ‘475 does not disclose the combination of sheet thickness, average grain size r, area ratio R, and Expression (1). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues Zaizen ‘475 does not teach average crystal grain size measured as recited in amended claim 1 or area ratio R, and is silent to the relationship between average grain size r and area ratio R.  
The examiner respectfully disagrees. Zaizen ‘475 teaches an average crystal grain size of 30 to 150 um ([0009], [0056]) and a sheet thickness of 0.15 to 0.50 mm (150 to 500 um) (Table 2), where (1/6) of the sheet thickness ranges from 25 to 83 um. Zaizen ‘475 teaches the average crystal grain size was determined from a section of the sheet in the rolling direction (L-direction) ([0019], [0032], [0058]), which reads on the claimed cross-sectional area. Using the taught average crystal grain size, in which 50% of grains have a grain size below the average and 50% of grains have a grain size above the average, and the taught thickness, Zaizen ‘475 teaches values for Expression (1) that overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
In response to applicant's argument that Zaizen ‘475 does not disclose Expression (1), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant argues Zaizen ‘475 does not teach a process that would be considered substantially similar to applicant’s process recited in withdrawn claim 1 such that the aver grain size r, area ratio R, and relationship between the two as represented by Expression (1) cannot be reasonably expected. Zaizen ‘475 teaches a one-step hot band annealing, but is silent to a two-step hot band annealing, where Comparative Examples 19 and 20 indicate that the claimed R cannot be achieved without the second hot band annealing step and the rate of increase in iron loss Winc exceeds 100%.
The examiner respectfully disagrees. Determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
Claim Interpretation
In light of claim amendment and applicant arguments filed March 24, 2021 the cross-sectional area as instantly claimed is “an area of a cross-section yielded by cutting the non-oriented electrical steel sheet in a thickness direction, parallel to a rolling direction, at a center in a sheet transverse direction” (claim 1 lines 20-22) where r and R are calculated from measuring the size of 1000 or more grains (instant specification [0074] and [0075]). 
Allowable Subject Matter
Claims 4, 10-12, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest either alone or in combination a non-oriented electrical steel sheet with composition of C: 0.005% or less, Si: 4.5% or less, Mn: 0.02 to 2.0%, Sol. Al: 2.0% or less, P: 0.2% or less, Ti: 0.007% or less, S: 0.005% or less, one or both of As and Pb: total of 0.0005 to 0.005%, and balance Fe and impurities having a thickness of 0.35 mm or less with an average grain size r of 40 to 120 um and an area ratio R of 2% or greater as measured in a cross-sectional area yielded by cutting the non-oriented electrical steel sheet in a thickness direction, parallel to a rolling direction, at a center in a sheet transverse direction. According to the teachings of Zaizen ‘475 for a sheet thickness of 350 um (0.35 mm), (1/6) is 58 um, and for an r of 58 um Expression (1) is 61%, which is more than R of 50% for the average cross sectional area, such that Expression (1) is not satisfied. Further, as argued on page 16 of the remarks filed March 24, 2021 Zaizen ‘475 does not teach or suggest hot band annealing comprising two soaking treatments as taught by the instantly claimed specification as part of the process to form the non-oriented electrical steel sheet of claim 1, such that for a thickness of 0.35 mm or less Zaizen ‘475 does not read on the claimed non-oriented electrical steel sheet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaizen ‘475 (WO 2014/030512 with citations from US 2015/0187475).
Regarding claim 1, Zaizen ‘475 teaches a non-oriented electrical steel sheet ([0001]) with a composition ([0008] and [0035]-[0050]) and average crystal grain size of 30 to 150 um ([0009] and [0056]) measured at a section in the rolling direction (L-direction) (i.e. an area of a cross-section yielded by cutting the non-oriented electrical steel sheet in a thickness direction, parallel to a rolling direction, at a center in a sheet transverse direction) ([0019], [0032], [0058]) that overlap with that instantly claimed. Zaizen ‘475 teaches a sheet thickness of 0.15 to 0.50 mm (150 to 500 um) (Table 2), where (1/6) of 150 um is 25 um and (1/6) of 500 um is 83 um. Expression (1) as evaluated based on the teachings of Zaizen overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Claim 1
Zaizen ‘475 [0008], [0009], [0035]-[0050], [0056], Table 2
C
0.005 or less
Not more than 0.005
Si
4.5 or less
2 to 7 
Mn
0.02 to 2.0
0.03 to 3
Sol. Al
2.0 or less
Not more than 3
P
0.2 or less
Not more than 0.2
Ti
0.007 or less
-
S
0.005 or less
No more than 0.005
One or both of As and Pb
0.0005 to 0.005 total
As: 0.0005 to 0.005
Fe
Balance
Remainder
Average grain size
40 to 120 um
30 to 150 um
Expression (1), R
>-2.4 x r + 200
-160 to 128
Sheet thickness
-
0.15 to 0.50 mm 


The average grain size of Zaizen ‘475 indicates 50% of grains have a grain size below the average and 50% of grains have a grain size above the average. Examples that fall within the teachings of Zaizen ‘475 and read on the instant claims are presented in the following table. They support the prima facie case of obviousness of the instant claims over the teachings of Zaizen ‘475.
Sheet Thickness
1/6 sheet thickness
r
R
Expression (1)
500 um (0.50 mm)
83 um
83 um
50 %
0.8
450 um (0.45 mm)
75 um
75 um
50 %
20
400 um (0.40 mm)
67 um
67 um
50 %
39


Regarding claim 2, Zaizen ‘475 teaches either one or both of Sn 0.003 to 0.5 mass % and Sb 0.003 to 0.5 mass% are included ([0010], [0050], and [0051]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 5 and 13, Zaizen ‘475 teaches the steel is excellent in iron loss ([0001]). The composition (Zaizen ‘475 [0008] and [0035]-[0050]) and structure (Zaizen ‘475 [0009], [0056], and Table 2) of the prior art are substantially similar to the composition and structure of the claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed rate of increase in iron loss Winc % being 100% or less.
Claims 3, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaizen (WO 2014/030512 with citations from US 2015/0187475) as applied to either one of claim 1 or 2 above, and further in view of one of Toda (WO 2014/129106 with citations from US 2015/0348686), Arita (US 2006/0185767), or Zaizen ‘929 (WO 2013/137092 with citations from US 2015/0059929).
Regarding claims 3 and 9, Zaizen ‘475 is silent to the presence of one or more of REM, Mg, and Ca as instantly claimed.
Toda teaches a non-oriented electrical steel sheet ([0001]) comprising one or more of 0.001 to 0.005 Ca and 0.0002 to 0.005 Mg ([0023] and [0081]-[084]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Zaizen to include one or more of 0.001 to 0.005 Ca and 0.0002 to 0.005 Mg because Ca inhibits precipitation of fine sulfides, improving iron loss properties without increasing Ca oxide inclusions, which deteriorate iron loss properties (Toda [0081]) and Mg forms Mg oxides, which compositely precipitate with impurity elements such as S and N, inhibiting generation of harmful sulfides and nitrides that deteriorate iron loss (Toda [0082]-[0084]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Toda, Arita teaches a non-oriented electrical steel sheet ([0002]) at least one of REM, Ca, and Mg in a total of 0.002 to 0.5 % ([0014] and [0035]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Zaizen ‘475 to include at least one of REM, Ca, and Mg in a total of 0.002 to 0.5 % because REM, Ca, and Mg improve crystal grain growth at the time of hot band annealing, final annealing, and stress relied annealing, improving the characteristics of the non-oriented electrical steel sheet (Arita [0035]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Toda or Arita, Zaizen ‘929 teaches a non-oriented steel sheet ([0001]) comprising 0.0005 to 0.01 mass % Ca ([0011] and [0046]-[0048]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Zaizen ‘475 to include 0.0005 to 0.01 mass % Ca because Ca has an effect of S to promote grain growth in the hot band annealing of the hot rolled steel sheet and coarsening crystal grain size before the cold rolling to reduce {111}<112> orientation in the recrystallized texture after cold rolling without causing excessive CaS precipitation and an undesirable increase in hysteresis loss (Zaizen ‘929 [0047]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 14 and 16, Zaizen ‘475 teaches the steel is excellent in iron loss ([0001]). The composition (Zaizen ‘475 [0008] and [0035]-[0050]; Toda [0081]-[0084]; Arita [0035]; Zaizen ‘929 [0047]) and structure (Zaizen ‘475 [0009], [0056], and Table 2) of the prior art are substantially similar to the composition and structure of the invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed rate of increase in iron loss Winc % as being 100% or less.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735